DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an organizing portion, a computing portion and an output portion in claim 11 and a collecting portion in claim 14.  Each of these are disclosed as a computer programmed to perform the claimed functions (Specification, page 5).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 10-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 2020/0089191 to Chang et al. (Chang).
Claim 1
With regard to receiving a plurality of manufacturing signals; Chang teaches collecting loading data from a machine tool (Fig. 1B, S2-S3; pars. 40-41).
With regard to processing data from the manufacturing signals to organized information; Chang teaches determining if the which loading data are actual cutting data (Fig. 1B, S4, S5; pars. 41, 45).
With regard to transforming the organized information into a plurality of target features; Chang teaches a fit calculation for the collected data (Fig. 1B, S7; pars. 55-56).
With regard to establishing a tool status classifier to obtain tool status levels given the target features; Chang teaches calculation of cutting too abrasion and a comparison to determine if the abrasion exceeds a limit (Fig. 1B, S1, S8, S9; pars. 57, 58).
With regard to adopting tool operating procedures corresponding to the tool status levels; Chang teaches re-calibrating the cutting tool if the abrasion is outside of a tolerance range (Fig. 1B, S11; par. 76).
Claim 2
Chang teaches that the manufacturing signals are machining data from an operating machine tool (par. 45).
Claim 3
Chang teaches adding numerical control (NC) codes to a NC program to serve as a trigger for organizing the manufacturing signals, wherein the NC program is a sequential program of machine control instructions of the machine tool (pars. 36, 41); 
determining whether the plurality of the manufacturing signals match the trigger (pars. 41, 42, 45-47); 
labelling the manufacturing signals that match the trigger with machining process and tool information (par. 47); 
and obtaining the organized information by extracting features from the manufacturing signals considering the machining process and tool information (pars. 43, 44).
Claim 10
Chang teaches receiving the tool status levels; determining tool treatments corresponding to the tool status levels; and outputting the tool treatments to an external device (par. 76).
Claim 11
With regard to an organizing portion for receiving a plurality of manufacturing signals and processing data from the plurality of manufacturing signals to organized information; Chang teaches collecting loading data from a machine tool (Fig. 1B, S2-S3; pars. 40-41) and determining if the which loading data are actual cutting data (Fig. 1B, S4, S5; pars. 41, 45).
With regard to a computing portion communicatively connected to the organizing portion for receiving the organized information, obtaining target features by transforming the organized information and executing a sequential feature selection, and classifying tool status information given the target features, thereby obtaining tool status levels; Chang teaches a fit calculation for the collected data (Fig. 1B, S7; pars. 55-56) and calculation of cutting too abrasion and a comparison to determine if the abrasion exceeds a limit (Fig. 1B, S1, S8, S9; pars. 57, 58).
With regard to an output portion communicatively connected to the computing portion for receiving the tool status levels and outputting tool treatments corresponding to the tool status levels; Chang teaches re-calibrating the cutting tool if the abrasion is outside of a tolerance range (Fig. 1B, S11; par. 76).
Claim 12
Chang teaches that the manufacturing signals are machining data from an operating machine tool (par. 45).
Claim 13
Chang teaches that the organizing portion performs an auto-organizing operation to obtain the organized information (par. 36).
Claim 14
Chang teaches a collecting portion communicatively connected to the organizing portion for inputting the plurality of manufacturing signals into the organizing portion (Fig. 1A, data collection unit 20, data-capturing unit 30, fit-calculating unit 40).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of US Patent Application Publication 2021/0229231 to Fukatsu et al. (Fukatsu).
Claim 4
Chang teaches all the limitations of claim 1 upon which claim 4 depends.  Chang does not teach that the target features are obtained by transforming the organized information and executing a sequential feature selection for optimizing effectiveness and multicollinearity of the transformed organized information.  Fukatsu teaches removing an abnormal value from feature amounts and performs analysis processing of calculating data such as contribution ratio, a correlation coefficient and multicollinearity (par. 96).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the cutting-tool monitor, as taught by Chang, to include removing values, as taught by Fukatsu, because then the data would have been more likely to be related to the condition being monitored.
Claim 15
Chang teaches all the limitations of claim 11 upon which claim 15 depends.  Chang does not teach that the computing portion transforms the organized information and executes a sequential feature selection for optimizing effectiveness and multicollinearity of the transformed organized information to obtain target features.  Fukatsu teaches removing an abnormal value from feature amounts and performs analysis processing of calculating data such as contribution ratio, a correlation coefficient and multicollinearity (par. 96).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the cutting-tool monitor, as taught by Chang, to include removing values, as taught by Fukatsu, because then the data would have been more likely to be related to the condition being monitored.
Claim 18
Chang teaches all the limitations of claim 11 upon which claim 18 depends.  Chang does not teach that the tool treatments are presented with a virtualized tool status diagram.  Fukatsu teaches displaying data related to the time remaining until the tool change (par.143).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the cutting-tool monitor, as taught by Chang, to include displaying tool change timing information, as taught by Fukatsu, because then the user would have anticipated an upcoming tool change.
Claim(s) 6-9, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of US Patent Application Publication 2018/0272491 to Yang et al. (Yang).
Claim 6
Chang teaches all the limitations of claim 1 upon which claim 6 depends.  Chang does not teach that the tool status levels are obtained by performing a tool status classifying operation using machine learning techniques.  Yang teaches a hybrid dynamic neural network (HDNN) that is used for a tool prediction model (pars. 7, 42-44).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the cutting-tool monitor, as taught by Chang, to include an HDDN for tool prediction, as taught by Yang, because then tool wear monitoring would have required less time (Yang, par. 4).
Claim 7
Chang teaches all the limitations of claim 1 upon which claims 6 and 7 depend.  Chang does not teach that the tool status classifying operation comprises: inferring an optimal correlation between the target features and tool status information using the tool status classifier; and outputting the tool status levels with the tool status classifier.  Yang teaches using sensed data to determine tool wear and predict a remaining life (pars. 42-44).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the cutting-tool monitor, as taught by Chang, to include an HDDN for tool prediction, as taught by Yang, because then tool wear monitoring would have required less time (Yang, par. 4).
Claim 8
Chang teaches all the limitations of claim 1 upon which claims 6-8 depend.  Chang does not teach that the tool status classifier is modeled with a plurality of classifying algorithms of machine learning techniques.  Yang teaches using a logistic regression algorithm and a dynamic neural network algorithm (par. 12).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the cutting-tool monitor, as taught by Chang, to include multiple algorithms, as taught by Yang, because then tool wear monitoring would have required less time (Yang, par. 4).
Claim 9
Chang teaches all the limitations of claim 1 upon which claims 6, 7 and 8 depend.  Chang does not teach that the tool status classifier is modeled by defining the target features as inputs of the tool status classifier, and by defining the tool status information as outputs of the tool status classifier.  Yang teaches using sensed data as an input to the HDDN to determine tool wear and predict a remaining life (pars. 42-44).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the cutting-tool monitor, as taught by Chang, to include an HDDN for tool prediction, as taught by Yang, because then tool wear monitoring would have required less time (Yang, par. 4).
Claim 16
Chang teaches all the limitations of claim 11 upon which claim 16 depends.  Chang does not teach that the computing portion performs a tool status classifying operation using machine learning techniques to obtain the tool status levels.  Yang teaches a hybrid dynamic neural network (HDNN) that is used for a tool prediction model (pars. 7, 42-44).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the cutting-tool monitor, as taught by Chang, to include an HDDN for tool prediction, as taught by Yang, because then tool wear monitoring would have required less time (Yang, par. 4). 
Claim 17
Chang teaches all the limitations of claim 11 upon which claim 18 depends.  Chang does not teach that the target features are served as inputs of a tool status classifier and the tool status classifier is modeled with a plurality of classifying algorithms of machine learning techniques.  Yang teaches using a logistic regression algorithm and a dynamic neural network algorithm (par. 12).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the cutting-tool monitor, as taught by Chang, to include multiple algorithms, as taught by Yang, because then tool wear monitoring would have required less time (Yang, par. 4).
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL L BARBEE whose telephone number is (571)272-2212. The examiner can normally be reached M-F: 9-5:30..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANUEL L BARBEE/Primary Examiner, Art Unit 2864